Citation Nr: 1617587	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-31 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Although the Veteran originally claimed entitlement to service connection for PTSD, the record includes diagnoses of both PTSD and anxiety disorder.  The Board has expanded the claim accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Unfortunately, the Veteran died in December 2011.  In February 2012, the RO recognized the Veteran's surviving spouse as a proper substitute in this appeal.

When this case was before the Board in October 2014, it was remanded for further development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, variously diagnosed, was etiologically related to his military service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the claim of entitlement to service connection for psychiatric disability.  Therefore, no discussion of VA's duties to notify and assist the Veteran and the appellant is necessary, and no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c) (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The medical evidence of record includes diagnoses of PTSD and anxiety disorder.  A disability is therefore established for service connection purposes.  The Board also notes that VA has conceded in-service combat-related stressors.  The sole question remaining before the Board is whether the Veteran's psychiatric disability was etiologically related to his military service.

The Veteran was afforded a VA examination in December 2010.  The examiner noted the Veteran's reports of nightmares related to his service in Vietnam, and that he had begun drinking heavily in the early 1970's to cope with these nightmares.  The examiner diagnosed the Veteran with anxiety disorder, but because his symptoms did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning, the examiner did not diagnose him with PTSD.  The examiner then determined that it was less likely than not that the Veteran's anxiety was caused by or was a result of his in-service stressors.  In this regard, the examiner noted that although the Veteran's anxiety symptoms dated back to Vietnam, there was no documented diagnosis of anxiety until September 2010.  In addition, the examiner concluded that many of the Veteran's anxiety symptoms had an etiology unrelated to Vietnam.  Specifically, the examiner referenced a September 2010 treatment note indicating the Veteran ruminated a lot about the death of a friend in the 1980's by suicide and the diagnosis of his cousin with dementia.

In its October 2014 remand, the Board found that the December 2010 VA examination and opinion were inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the Board noted that the examiner's rationale did not address whether any of the Veteran's other anxiety symptoms, such as his recurrent nightmares related to Vietnam, were related to his military service, and whether such symptoms contributed to his anxiety diagnosis.  The Board stated that this left open the question of whether some aspect of the Veteran's anxiety disorder was related to his military service.  Because the Veteran had died in December 2011, the Board remanded the case for an additional VA opinion, following a review of the evidence of record, as to the etiology of any acquired psychiatric disorder.

An additional VA opinion was obtained in November 2014.  After reviewing the December 2010 VA opinion and notes from the Veteran's other mental health treatment, the examiner concluded that the Veteran's diagnosis was most likely anxiety disorder, not PTSD, and that it was less likely than not that the Veteran's anxiety was etiologically related to his military service.  In this regard, the examiner relied on what she called the two "most in-depth" evaluations of the Veteran's mental health.  These were the December 2010 VA examination and opinion and a July 1, 2011, PTSD assessment by the Post-Traumatic Clinical Team (PCT) at the Dupont VA Medical Center (VAMC).  With regard to the December 2010 examination and opinion, the November 2014 examiner noted the examiner's finding that many of the Veteran's anxiety symptoms had an etiology unrelated to Vietnam.  With regard to his July 1, 2011, PTSD assessment, the examiner acknowledged the evaluator's conclusion that the Veteran was experiencing distressing nightmares at a clinically significant level.  However, the examiner also noted that in a July 7, 2011, addendum following standardized testing results, there was evidence of exaggeration in the area of "impact of traumatic events."

The Board notes that the Veteran underwent mental health treatment at the Dupont VAMC in the time period between the two VA opinions discussed above.  In June 2011, Dr. C.R.N. noted the Veteran's report of persistent nightmares related to trauma in Vietnam, as well as his avoidance of sleeping, large crowds, and loud noises.  Dr. C.R.N. diagnosed the Veteran with anxiety disorder, but not PTSD.  At his PTSD assessment on July 1, 2011, which, as noted, was referenced by the November 2014 examiner, the treatment provider noted the Veteran's report of continuing nightmares related to Vietnam.  The treatment provider stated that there was little question that the Veteran was experiencing distressing nightmares at a clinically significant level, and diagnosed him with anxiety disorder.  Again, in a July 7, 2011, addendum, it was stated that there was evidence of exaggeration in the area of "impact of traumatic events."  On the next day, July 8, 2011, the Veteran and his wife returned to discuss his diagnosis, and it was explained to them that although the Veteran did not meet the criteria for PTSD due to having very few avoidance symptoms or a clinically significant impact on his life, he did indeed have an anxiety diagnosis.  In a July 20, 2011, treatment note, Dr. K.L.J. stated that she explained to the Veteran and his wife why he did not qualify for a PTSD diagnosis.  However, she noted the Veteran's continuing nightmares and disruption to his sleep and reaffirmed an anxiety disorder diagnosis.  In an August 24, 2011, note, Dr. K.L.J. stated that the Veteran was doing better but continued to have nightmares regarding his combat experiences, and she noted diagnoses of both anxiety and PTSD.  In an October 4, 2011, treatment note, Dr. I.B. noted the Veteran's reported history of hyperarousal, flashbacks and nightmares, and that he used to work the third shift to avoid sleeping at night.  Dr. I.B. diagnosed the Veteran with anxiety, and ruled out PTSD.  Finally, in a November 14, 2011, PCT consultation note, a VA psychologist, K.L.G., stated that the Veteran's results were not indicative of PTSD.  However, K.L.G. stated that based on a review of psychological testing and prior interviews, the Veteran's current diagnosis of anxiety disorder related to his service in Vietnam appeared valid.

In reviewing the November 2014 VA opinion, the Board notes that with regard to her reliance on the December 2010 VA examination and opinion, like the December 2010 examiner, the November 2014 examiner did not address the question posed by the Board's October 2014 remand of whether any of the Veteran's reported Vietnam-related symptoms contributed to his anxiety diagnosis, and thus whether some aspect of his anxiety disorder was related to his military service.  With regard to her reliance on the July 2011 PTSD assessment, the Board notes that the examiner recognized that the treatment provider, in diagnosing the Veteran with anxiety disorder, stated that he was experiencing clinically significant nightmares related to Vietnam.  However, the examiner noted subsequently addended standardized testing results which showed evidence of exaggeration of traumatic events, and apparently relied on these results to rule out any relation between the Veteran's anxiety diagnosis and his Vietnam-related nightmares.  The examiner did not explain, however, why evidence suggesting exaggeration, even if credited, was sufficient to rule out any etiological connection between the Veteran's anxiety and his Vietnam-related nightmares.  That is, the examiner did not address whether any baseline level of Vietnam-related nightmares or other symptoms experienced by the Veteran could have played some role in his anxiety diagnosis, even had they not been exaggerated.

For the foregoing reasons, the Board has determined that the November 2014 VA opinion is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board next notes that although none of the Veteran's Dupont VAMC mental health treatment providers were tasked with determining the etiology of the Veteran's psychiatric disorder or disorders, each diagnosis in the Dupont VAMC treatment notes discussed above was preceded by a discussion either solely or predominantly focused on the Veteran's nightmares related to combat experiences in Vietnam.  VA has conceded these in-service combat stressors.  As such, the Board infers that the Dupont VAMC diagnoses were predicated either partly or entirely on symptoms related to the Veteran's Vietnam-related nightmares.  This inference is further supported by the November 2011 PCT assessment, discussed above, in which VA psychologist K.L.G. stated that based on a review of psychological testing and prior interviews, the Veteran's current diagnosis of anxiety disorder related to his service in Vietnam appeared valid.

The Board finally notes that while the November 2014 VA examiner rendered her opinion after a review of the Veteran's claims file, the Veteran's mental health providers at the Dupont VAMC, including VA psychologist K.L.G., had the benefit of direct contact with and treatment of the Veteran prior to his death.  As such, the Board has determined that the medical statements and opinions rendered by the Veteran's Dupont VAMC treatment providers are entitled to more probative weight than the VA examiner's opinion.

Upon a careful review of the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's acquired psychiatric disorder, variously diagnosed, was etiologically related to his military service.  Accordingly, service connection is warranted for the Veteran's acquired psychiatric disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


